Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cross section of the stem taken transverse to the vertical axis that is not round must be shown recited in claims 9 and 19 or the feature(s) canceled from the claim(s).  It is noted that the stem shown in the figures has a round shape.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickford (US 8844543).
Regarding claim 1, Bickford discloses a cosmetic applicator for applying a product to a surface, comprising: a stem (3) having a top end, a bottom end, and a vertical axis extending therebetween; and a roller (15) rotatably and pivotably connected (Fig. 1 and col. 3, line 63 to col. 4, line 5) to the bottom end of the stem such that the roller pivots around the vertical axis and rotates around a horizontal axis transverse to the vertical axis.
Regarding claim 2, Bickford discloses the cosmetic applicator of claim 1, further comprising a swivel holder (31) rotatably connected to the bottom end of the stem, wherein the roller is rotatably connected to the swivel holder, wherein the swivel holder rotates around the vertical axis of the stem.
Regarding claim 3, Bickford discloses the cosmetic applicator of claim 2, wherein the swivel holder rotates at least 45 degrees relative to the stem (360°; see col. 4, ll. 2-5).
Regarding 4, Bickford discloses the cosmetic applicator of claim 1, wherein the roller is elongated along a horizontal axis transverse to the vertical axis of the stem (Fig. 1).

Regarding claim 6, Bickford discloses the cosmetic applicator of claim 1, wherein the roller is constructed at least partially from a thermal storage material (ceramic or metal, col. 7, ll. 39-42).
Regarding claim 7, Bickford discloses the cosmetic applicator of claim 6, wherein the thermal storage material is ceramic, glass, stone, metal, or a metal alloy (ceramic or metal, col. 7, ll. 39-42).
Regarding claim 8, Bickford discloses the cosmetic applicator of claim 1, wherein an outer surface of the roller is flocked (105).
Regarding claim 20, Bickford discloses a cosmetic applicator for applying a product to a surface, comprising: a stem (3) having a top end, a bottom end, and a central vertical axis extending therebetween; a swivel holder (31) rotatably connected to the bottom end of the stem; and a roller (15) rotatably connected to the swivel holder, wherein rotation of the swivel holder relative to the stem is independent of rotation of the roller relative to the swivel holder (Fig. 1 and col. 3, line 63 to col. 4, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the cross-section of the stem of Bickford because Applicant has not disclosed that a not round cross section provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Bickford’s stem and the applicant’s invention to perform equally well with either the round cross section taught by Bickford or the claimed not-round cross section because both stems are equally capable of supporting a roller.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the stem of Bickford to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bickford.
Claims 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford as applied to claim 2 above, and further in view of Thiebaut (US 8021066).
Regarding claim 10, Bickford teaches the cosmetic applicator of claim 2, but does not teach a cap connected to the top end of the stem.
Thiebaut teaches a cosmetic applicator roller (15) with a cap (3) connected to the top end of a stem (16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Bickford such that a cap was connected to the top end of the stem as taught by Thiebaut for the purpose of providing a user with both an applicator and a material to be applied in one package (Thiebaut, col. 1, ll. 31-34).

Regarding claim 14, the combination of Bickford and Thiebaut teaches the cosmetic applicator of claim 13, further comprising a wiper (Thiebaut, 22) disposed within the container adjacent the open top end, the wiper configured for removing excess product from the roller while the stem is removed from the container.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Bickford and Thiebaut with a wiper as taught by Thiebaut for the purpose of facilitating the application of a homogenous layer of product (Thiebaut, col. 2, ll. 53-59).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford and Thiebaut as applied to claim 10 above, and further in view of Lhuisset (US 5937869).
Regarding claim 11, the combination of Bickford and Thiebaut teaches the cosmetic applicator of claim 10, but does not teach that the stem is rotatably connected to the cap.
Lhuisset teaches a stem (6) that is rotatably connected to a cap (5, see Fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the combination of Bickford and Thiebaut such that the stem is rotatably connected to the cap for the purpose of enabling the cap to be threadably connected to the container (Lhuisset, col. 1, ll. 38-47).
Regarding claim 12, the combination of Bickford, Thiebaut and Lhuisset teaches the cosmetic applicator of claim 11, wherein rotation of the stem relative to the cap is independent of rotation of the .
Claim(s) 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut in view of Bickford.
Regarding claim 15, Thiebaut teaches a cosmetic package comprising: a container (2) for holding a cosmetic product, the container having a closed end and an open end; an applicator (15) configured to extend into the container, the applicator including a stem (16) having a top end, a bottom end, and a vertical axis extending therebetween, and an elongated roller (15) rotatably connected to the bottom end of the stem such that the roller rotates around a horizontal axis transverse to the vertical axis; and a cap (3) connected to the top end of the stem, the cap configured to releasably connect with the open end of the container.
Thiebaut does not teach that the roller is pivotably connected to the bottom end of the stem such that the roller pivots around the vertical axis.
Bickford teaches a roller (15) that is pivotably connected to the bottom end of a stem (3) such that the roller pivots around the vertical axis (Fig. 1 and col. 3, line 63 to col. 4, line 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Thiebaut such that the roller is pivotably connected to the bottom end of the stem such that the roller pivots around the vertical axis as taught by Bickford for the purpose of enabling the roller to make easy turns with minimal effort (Bickford, col. 2, ll. 63-67).
Regarding claim 16, the combination of Thiebaut and Bickford teaches the cosmetic package of claim 15, further comprising a swivel holder (Bickford, 31) pivotably coupled to the bottom end of the stem, the swivel holder configured to hold the roller and allow the roller to rotate.
.
Claim(s) 17  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut as applied to claim 16 above, and further in view of Lhuisset.
Regarding claim 17, the combination of Thiebaut and Bickford teaches the cosmetic package of claim 16, but does not teach that the stem is rotatably connected to the cap.
Lhuisset teaches a stem (6) that is rotatably connected to a cap (5, see Fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the combination of Thiebaut and Bickford such that the stem is rotatably connected to the cap for the purpose of enabling the cap to be threadably connected to the container (Lhuisset, col. 1, ll. 38-47).
Regarding claim 18, the combination of Thiebaut, Bickford and Lhuisset teaches the cosmetic package of claim 17, wherein rotation of the stem relative to the cap is independent of rotation of the swivel holder relative to the stem (the rotation of the stem relative to the cap taught by Lhuisset would not be related to the rotation of Bickford’s swivel holder).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 3,866,257 is cited as being directed toward the general state of the art of pivotable rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY S OLIVER/               Examiner, Art Unit 3754 

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754